UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-02021 Deutsche Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 6/30/2014 ITEM 1. REPORT TO STOCKHOLDERS June 30, 2014 Semiannual Report to Shareholders Deutsche Real Estate Securities Fund (formerly DWS RREEF Real Estate Securities Fund) Contents 3 Letter to Shareholders 4 Performance Summary 7 Portfolio Management Team 8 Portfolio Summary 10 Investment Portfolio 13 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 17 Financial Highlights 23 Notes to Financial Statements 33 Information About Your Fund's Expenses 35 Advisory Agreement Board Considerations and Fee Evaluation 40 Account Management Resources 42 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. There are special risks associated with an investment in real estate, including REITS. These risks include credit risk, interest rate fluctuations and the impact of varied economic conditions. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Performance Summary June 30, 2014 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 6/30/14 Unadjusted for Sales Charge 18.07% 12.50% 22.74% 9.41% Adjusted for the Maximum Sales Charge (max 5.75% load) 11.29% 6.03% 21.29% 8.76% S&P 500® Index† 7.14% 24.61% 18.83% 7.78% MSCI US REIT Index†† 17.68% 13.38% 23.84% 9.63% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 6/30/14 Unadjusted for Sales Charge 17.58% 11.63% 21.71% 8.56% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 13.58% 8.63% 21.62% 8.56% S&P 500® Index† 7.14% 24.61% 18.83% 7.78% MSCI US REIT Index†† 17.68% 13.38% 23.84% 9.63% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 6/30/14 Unadjusted for Sales Charge 17.65% 11.69% 21.84% 8.63% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 16.65% 11.69% 21.84% 8.63% S&P 500® Index† 7.14% 24.61% 18.83% 7.78% MSCI US REIT Index†† 17.68% 13.38% 23.84% 9.63% Class R 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 6/30/14 No Sales Charges 17.89% 12.20% 22.38% 9.12% S&P 500® Index† 7.14% 24.61% 18.83% 7.78% MSCI US REIT Index†† 17.68% 13.38% 23.84% 9.63% Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 6/30/14 No Sales Charges 18.21% 12.78% 23.02% 9.62% S&P 500® Index† 7.14% 24.61% 18.83% 7.78% MSCI US REIT Index†† 17.68% 13.38% 23.84% 9.63% Institutional Class 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 6/30/14 No Sales Charges 18.23% 12.88% 23.20% 9.79% S&P 500® Index† 7.14% 24.61% 18.83% 7.78% MSCI US REIT Index†† 17.68% 13.38% 23.84% 9.63% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2014 are 0.96%, 1.79%, 1.68%, 1.26%, 0.77% and 0.62% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class S shares prior to its inception on May 2, 2005 are derived from the historical performance of Institutional Class shares of the Deutsche Real Estate Securities Fund during such period, and have been adjusted to reflect the higher total annual operating expenses of the class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended June 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Standard and Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. †† The MSCI US REIT Index is an unmanaged, free float-adjusted market capitalization weighted index that is comprised of equity REITs that are included in the MSCI US Investable Market 2500 Index, with the exception of specialty equity REITs that do not generate a majority of their revenue and income from real estate rental and leasing operations. The index represents approximately 85% of the U.S. REIT universe. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 6/30/14 $ 12/31/13 $ Distribution Information as of 6/30/14 Income Dividends, Six Months $ Capital Gain Distributions, Six Months $ Portfolio Management Team John F. Robertson, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 1999. — Joined Deutsche Asset & Wealth Management in 1997; previously was an Assistant Vice President of Lincoln Investment Management responsible for REIT research. — Head of Real Estate & Infrastructure Securities for Deutsche Asset & Wealth Management. Investment industry experience began in 1988. — BA, Wabash College; MBA, Indiana University. John W. Vojticek, Managing Director Portfolio Manager of the fund. Began managing the fund in 2004. — Joined Deutsche Asset & Wealth Management in 2004; previously worked as Principal at KG Redding and Associates, March 2004–September 2004; and previously Managing Director of Deutsche Asset Management from 1996–March 2004. — Chief Investment Officer of Real Estate & Infrastructure Securities for Deutsche Asset & Wealth Management. Investment industry experience began in 1996. — BS, University of Southern California. Joseph D. Fisher, CFA, Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2004; previously served in the Real Estate Equity Investment Management Group at Principal Real Estate Investors. — Investment industry experience began in 2003. — BBA, The University of Iowa; MBA, Kellogg School of Management, Northwestern University. David W. Zonavetch, CPA, Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1998; previously worked as Senior Accountant in Corporate Finance; and as an Analyst at Cendant Mobility. — Investment industry experience began in 1996. — BS, University of Illinois at Urbana-Champaign. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at June 30, 2014 (41.2% of Net Assets) 1. Simon Property Group, Inc. Owner and operator of regional shopping malls 8.8% 2. Boston Properties, Inc. Developer of commercial and industrial real estate 4.3% 3. Equity Residential Owner, operator and developer of multifamily properties 4.1% 4. AvalonBay Communities, Inc. Self-managed, multifamily real estate investment trust 4.0% 5. HCP, Inc Invests in health-care-related real estate 3.8% 6. Health Care REIT, Inc. Owns and finances the development of nursing homes and retirement centers 3.6% 7. General Growth Properties, Inc. Owner, operator and developer of regional shopping mall centers throughout the United States 3.4% 8. Vornado Realty Trust Owner and manager of investments in community shopping centers 3.3% 9. Duke Realty Corp. Owner and developer of industrial and retail properties 3.0% 10. Public Storage Owner and operator of personal and business mini-warehouses 2.9% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 10. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 40 for contact information. Investment Portfolio as of June 30, 2014 (Unaudited) Shares Value ($) Common Stocks 99.0% Real Estate Investment Trust ("REITs") 99.0% Apartments 16.5% American Campus Communities, Inc. Apartment Investment & Management Co. "A" AvalonBay Communities, Inc. Equity Residential Essex Property Trust, Inc. Home Properties, Inc. (a) Post Properties, Inc. Diversified 10.9% Digital Realty Trust, Inc. (a) Duke Realty Corp. Lexington Realty Trust (a) Retail Properties of America, Inc. "A" Vornado Realty Trust Health Care 12.5% HCP, Inc. Health Care REIT, Inc. (a) Healthcare Realty Trust, Inc. Senior Housing Properties Trust Ventas, Inc. Hotels 7.9% Chesapeake Lodging Trust DiamondRock Hospitality Co. Host Hotels & Resorts, Inc. (a) LaSalle Hotel Properties RLJ Lodging Trust Strategic Hotels & Resorts, Inc.* Sunstone Hotel Investors, Inc. Industrial 4.1% DCT Industrial Trust, Inc. First Industrial Realty Trust, Inc. Prologis, Inc. Office 14.4% Alexandria Real Estate Equities, Inc. American Realty Capital Properties, Inc. Boston Properties, Inc. Brandywine Realty Trust Douglas Emmett, Inc. (a) Kilroy Realty Corp. Mack-Cali Realty Corp. SL Green Realty Corp. Regional Malls 15.4% General Growth Properties, Inc. Glimcher Realty Trust Simon Property Group, Inc. The Macerich Co. Shopping Centers 6.3% Acadia Realty Trust DDR Corp. Federal Realty Investment Trust Regency Centers Corp. (a) Specialty Services 5.2% National Retail Properties, Inc. (a) Spirit Realty Capital, Inc. Storage 5.8% CubeSmart Extra Space Storage, Inc. Public Storage Total Common Stocks (Cost $1,247,020,148) Securities Lending Collateral 6.8% Daily Assets Fund Institutional, 0.08% (b) (c) (Cost $104,166,650) Cash Equivalents 1.6% Central Cash Management Fund, 0.06% (b) (Cost $24,300,706) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,375,487,504)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security † The cost for federal income tax purposes was $1,393,523,315. At June 30, 2014, net unrealized appreciation for all securities based on tax cost was $252,735,450. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $273,030,197 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $20,294,747. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at June 30, 2014 amounted to $102,004,330, which is 6.7% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
